                  Case 19-20631-LMI      Doc 21      Filed 09/19/19     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
In re:                                          Chapter 7 Proceeding

SALOMON ALALU                                               Case No. 19-20631-LMI
MARGIE ALALU

     Debtors.
_______________________________________/

                   TRUSTEE'S PROPOSED NOTICE OF ABANDONMENT

TO:      ALL CREDITORS AND INTERESTED PARTIES ENUMERATED ON THE
         LIST ATTACHED TO THE ORIGINAL NOTICE ON FILE WITH THE COURT.

NOTICE IS HEREBY GIVEN THAT:

         MARIA M. YIP, Trustee in Bankruptcy herein, pursuant to 11 U.S.C. § 554(a) intends
to abandon the following property due to either no real value to the estate, claimed exempt by the
Debtor(s), or liens and encumbrances exceed the value thereof:


1. 2017 Mazda 3 Vin #3MZBN1U71HM144265

         Any parties objecting to this abandonment must file a written objection with the Clerk
of the Bankruptcy Court, C. Clyde Atkins U.S. Courthouse, 301 N. Miami Ave, Suite 150,
Miami, Florida 33128, with a copy to the undersigned Trustee in Bankruptcy. Pursuant to
Bankruptcy Rule 6007, the proposed abandonment will be deemed approved without necessity
of a hearing or order, if no objection is filed and served within 14 days after the date of service
of this notice.
         I HEREBY CERTIFY that a true and correct copy of the Trustee’s Proposed Notice of
Abandonment was served on those parties enumerated on the attached service list via regular
mail and to those parties listed with the Court to receive notices via electronically.

Dated: September 19, 2019                      By: /S/ Maria M. Yip, Trustee
                                                    Maria M. Yip, Trustee
                                                    2 S. Biscayne Blvd, Suite 2690
                                                    Miami, FL 33131
                                                    (T) (305) 908-1862 / (F) (786) 800-3903
                                                    Email: trustee@yipcpa.com
                                  Case 19-20631-LMI     Doc 21          Filed 09/19/19   Page 2 of 5
Label Matrix for local noticing              American Express National Bank                  BMO Harris Bank, NA
113C-1                                       c/o Becket and Lee LLP                          c/o Hogan Data Operations
Case 19-20631-LMI                            PO Box 3001                                     4515 N Santa Fe Ave
Southern District of Florida                 Malvern, PA 19355-0701                          Oklahoma City, OK 73118-7901
Miami
Thu Sep 19 20:05:24 EDT 2019
Synchrony Bank                               Aldridge/Pite, LLP                              Amanda Marie Thoele
PRA Receivables Management, LLC              1615 South Congress Ave, Ste 200                Debski & Associates, PA
PO Box 41021                                 Delray Beach, FL 33445-6326                     PO Box 47718
Norfolk, VA 23541-1021                                                                       Jacksonville, FL 32247-7718


Amex                                         Amex                                            Amex/Bankruptcy
Correspondence/Bankruptcy                    P.o. Box 981537                                 9111 Duke Blvd
Po Box 981540                                El Paso, TX 79998-1537                          Mason, OH 45040-8999
El Paso, TX 79998-1540


Amex/Bankruptcy                              Ana C. Augusto Esq.                             Arthur Drew Rubin
Correspondence                               7951 SW 40th St #202                            Rubin & Debski, PA
Po Box 981540                                Miami, FL 33155-6752                            PO Box 47718
El Paso, TX 79998-1540                                                                       Jacksonville, FL 32247-7718


Avanta, LLC                                  BMO Harris Bank                                 BMO Harris Bank
C/O Corp. Solutions of S.Fl. Registered      Attn: Bankruptcy                                Pobox94934
283 Catalonia Avenue, 2nd Flr.               Po Box 2035                                     Palatine, IL 60069
Miami, FL 33134-6712                         Milwaukee, WI 53201-2035


Bank of America                              Barclays Bank Delaware                          Barclays Bank Delaware
P.O. box 14506                               Attn: Correspondence                            P.o. Box 8803
Des Moines, IA 50328-0001                    Po Box 8801                                     Wilmington, DE 19899-8803
                                             Wilmington, DE 19899-8801


(p)CAPITAL ONE                               Capital One                                     Chase Card Services
PO BOX 30285                                 Attn: Bankruptcy                                Attn: Bankruptcy
SALT LAKE CITY UT 84130-0285                 Po Box 30285                                    Po Box 15298
                                             Salt Lake City, UT 84130-0285                   Wilmington, DE 19850-5298


Chase Card Services                          Checksystems                                    Child Support Enforcement
Po Box 15298                                 7805 Hudson Rd                                  PO Box 8030
Wilmington, DE 19850-5298                    Saint Paul, MN 55125-1703                       Tallahassee, FL 32314-8030



Child Support Enforcemment                   Chistopher Hollowell                            Citibank
PO Box 8030                                  Coral Springs Office                            Citibank Corp/Centralized Bankruptcy
Tallahassee, FL 32314-8030                   5850 Coral Ridge Dr ste 106                     Po Box 790034
                                             Pompano Beach, FL 33076-3379                    St Louis, MO 63179-0034


Citibank                                     Citibank                                        Citibank North America
Po Box 6217                                  Po Box 769006                                   Citibank Corp/Centralized Bankruptcy
Sioux Falls, SD 57117-6217                   San Antonio, TX 78245-9006                      Po Box 790034
                                                                                             St Louis, MO 63179-0034
                                     Case 19-20631-LMI     Doc 21          Filed 09/19/19   Page 3 of 5
Citibank North America                          Citibank/Office Depot                           Citibank/Office Depot
Po Box 6497                                     Attn: Bankruptcy                                Po Box 6497
Sioux Falls, SD 57117-6497                      Po Box 6403                                     Sioux Falls, SD 57117-6497
                                                Sioux Falls, SD 57117-6403


Comenity Bank/Ann Taylor                        Comenity Bank/Ann Taylor                        Comenity Bank/Express
Attn: Bankruptcy Dept                           Po Box 182789                                   Attn: Bankruptcy
Po Box 182125                                   Columbus, OH 43218-2789                         Po Box 182125
Columbus, OH 43218-2125                                                                         Columbus, OH 43218-2125


Comenity Bank/Express                           Comenity Bkl/Ulta                               Comenity Bkl/Ulta
Po Box 182789                                   Attn: Bankruptcy Dept                           Po Box 182120
Columbus, OH 43218-2789                         Po Box 182125                                   Columbus, OH 43218-2120
                                                Columbus, OH 43218-2125


(p)COMPASS BANK                                 Compass Bank                                    (p)CONTINENTAL FINANCE COMPANY LLC
AL BI-HW REC                                    Attn: Bankruptcy                                PO BOX 8099
PO BOX 10566                                    Po Box 10566                                    NEWARK DE 19714-8099
BIRMINGHAM AL 35296-0002                        Birmingham, AL 35296-0001


Credit One Bank                                 Credit One Bank                                 Debski & Associates, P.A
Attn: Bankruptcy Department                     Po Box 98875                                    PO Box 47718
Po Box 98873                                    Las Vegas, NV 89193-8875                        Jacksonville, FL 32247-7718
Las Vegas, NV 89193-8873


(p)INTERNAL REVENUE SERVICE                     Deptartment Store National Bank/Macy’s          Deptartment Store National Bank/Macy’s
CENTRALIZED INSOLVENCY OPERATIONS               Attn: Bankruptcy                                Po Box 8218
PO BOX 7346                                     9111 Duke Boulevard                             Mason, OH 45040-8218
PHILADELPHIA PA 19101-7346                      Mason, OH 45040-8999


(p)DISCOVER FINANCIAL SERVICES LLC              Diversified Consultants, Inc.                   Diversified Consultants, Inc.
PO BOX 3025                                     10550 Deerwood Park Blvd                        Attn: Bankruptcy
NEW ALBANY OH 43054-3025                        Jacksonville, FL 32256-0596                     Po Box 679543
                                                                                                Dallas, TX 75267-9543


Dsnb Bloomingdales                              Dsnb Bloomingdales                              Emily Y. Rottman, Esq.
Attn: Recovery ’Bk’                             Po Box 8218                                     50 N Laura St
Po Box 9111                                     Mason, OH 45040-8218                            Jacksonville, FL 32202-3664
Mason, OH 45040


Equifax                                         Experian                                        First Federal Credit & Collections
PO Box 740241                                   PO Box 2002                                     3440 Hollywood Blvd
Atlanta, GA 30374-0241                          Allen, TX 75013-2002                            Hollywood, FL 33021-6933



First Federal Credit & Collections              First Nataional Bank/Legacy                     First Nataional Bank/Legacy
Po Box 813787                                   500 East 60th St North                          Attn: Bankruptcy
Hollywood, FL 33081-3787                        Sioux Falls, SD 57104-0478                      Po Box 5097
                                                                                                Sioux Falls, SD 57117-5097
                                   Case 19-20631-LMI     Doc 21          Filed 09/19/19   Page 4 of 5
First National Bank                           First National Bank                             First Premier Bank
Attn: Bankruptcy                              P.o. Box 3412                                   3820 N Louise Ave
1620 Dodge St Mailstop 4440                   Omaha, NE 68197-0001                            Sioux Falls, SD 57107-0145
Omaha, NE 68197-0002


First Premier Bank                            (p)FIRST SAVINGS BANK                           First Savings Bank/Blaze
Attn: Bankruptcy                              PO BOX 5096                                     Attn: Bankruptcy
Po Box 5524                                   SIOUX FALLS SD 57117-5096                       Po Box 5096
Sioux Falls, SD 57117-5524                                                                    Sioux Falls, SD 57117-5096


First Savings Credit Card                     Florida Department Of Revenue                   IRS Centralized Bankruptcy Department
Attn: Bankruptcy Department                   5050 W Tennessee St                             PO Box 7346
Po Box 5019                                   Tallahassee, FL 32399-0110                      Philadelphia, PA 19101-7346
Sioux Falls, SD 57117-5019


Law Office of Pelayo Duran, PA                LendingClub                                     Lydia Kogan
4640 NW 7th Street                            71 Stevenson St Ste 300                         c/o Macken Realty, Inc.
Miami, FL 33126-2309                          San Francisco, CA 94105-2985                    17071 West Dixie Hwy
                                                                                              Miami, FL 33160-3773


Michael Thiel Debski, Esq.                    Monica L. Haddad Forbes, Esq.                   Nissan Motor Acceptance Corp/Infinity Lt
Debski & Associates, PA                       50 N Laura St Ste 3300                          8900 Freeport Pkwy
PO Box 47718                                  Jacksonville, FL 32202-3661                     Irving, TX 75063-2441
Jacksonville, FL 32247-7718


Nissan Motor Acceptance Corp/Infinity Lt      Office of the US Trustee                        Pelayo M. Duran, Esq.
Attn: Bankruptcy                              51 S.W. 1st Ave.                                Law Office of Pelayo Duran, P.A.
Po Box 660360                                 Suite 1204                                      4640 NW 7th Street
Dallas, TX 75266-0360                         Miami, FL 33130-1614                            Miami, FL 33126-2309


Sara D. Dunn, Esq.                            Sara F. Holladay-Tobias, Esq.                   Syncb Bank/American Eagle
Quarles & Brady, LLP                          50 North Laura Street                           Attn: Bankruptcy
101 E. Kennedy Blvd., Suite 3400              Jacksonville, FL 32202-3664                     Po Box 965060
Tampa, FL 33602-5195                                                                          Orlando, FL 32896-5060


Syncb Bank/American Eagle                     Synchrony Bank/Care Credit                      Synchrony Bank/Care Credit
Po Box 965005                                 950 Forrer Blvd                                 Attn: Bankruptcy Dept
Orlando, FL 32896-5005                        Kettering, OH 45420-1469                        Po Box 965060
                                                                                              Orlando, FL 32896-5060


Transunion                                    US BankCorp                                     US BankCorp
PO Box 1000                                   Attn: Bankruptcy                                Po Box 130
Chester, PA 19016-1000                        Po Box 5229                                     Hillsboro, OH 45133-0130
                                              Cincinnati, OH 45201-5229


United States of America                      Margie Alalu                                    Maria Yip
C/O Wilfredo A. Ferrer                        21220 NE 25 Court                               2 S. Biscayne Blvd #2690
99 NE 4th St, 3rd FL                          Miami, FL 33180-1038                            Miami, FL 33131-1815
Miami, FL 33132-2145
                                  Case 19-20631-LMI             Doc 21        Filed 09/19/19        Page 5 of 5
Salomon Alalu                                        Timothy S Kingcade Esq
21220 NE 25 Court                                    1370 Coral Way
Miami, FL 33180-1038                                 Miami, FL 33145-2960




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Capital One                                          Compass Bank                                         Continental Finance Company
15000 Capital One Dr                                 2009 Beltline Parkway                                Attn: Bankruptcy
Richmond, VA 23238                                   Decatur, AL 35603                                    Po Box 8099
                                                                                                          Newark, DE 19714


(d)Continental Finance Company                       Department Of The Treasury                           (d)Department of the Treasury
Pob 8099                                             PO Box 21126                                         Po Box 21126
Newark, DE 19714                                     Philadelphia, PA 19114-0326                          Philadelphia, PA 19114



Discover Financial                                   (d)Discover Financial                                First Savings Bank/Blaze
Attn: Bankruptcy Department                          Pob 15316                                            500 E. 60th Street
Po Box 15316                                         Wilmington, DE 19850                                 Sioux Falls, SD 57104
Wilmington, DE 19850


(d)First Savings Credit Card
500 East 60th St North
Sioux Falls, SD 57104




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Miami                                             (d)American Express National Bank                    (d)Equifax
                                                     c/o Becket and Lee LLP                               Po Box 740241
                                                     PO Box 3001                                          Atlanta, GA 30374-0241
                                                     Malvern PA 19355-0701


(d)Experian                                          (d)IRS Centralized Bankruptcy Department             (d)Transunion
Po Box 2002                                          POB 7346                                             Po Box 1000
Allen, TX 75013-2002                                 Philadelphia, PA 19101-7346                          Chester, PA 19016-1000



End of Label Matrix
Mailable recipients    91
Bypassed recipients     6
Total                  97
